IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                               No. 06-50830
                                                                       F I L E D
                             Summary Calendar                          August 17, 2007

                                                                   Charles R. Fulbruge III
                                                                           Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DANIEL VILLASENOR-GONZALEZ

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                       USDC No. 2:05-CR-1111-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Daniel Villasenor-Gonzalez (Villasenor) appeals his jury conviction and
sentences on two counts of unlawful transportation of illegal aliens. Villasenor
asserts that his conviction for the unlawful transportation of Jose Luis Ocampo-
Guadarrama (Ocampo) must be vacated because the Government did not provide
sufficient evidence to prove, beyond a reasonable doubt, Ocampo’s alienage.
Additionally, Villasenor contends that the district court clearly erred when it
denied a minor-role reduction pursuant to U.S.S.G. § 3B1.2(b).

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-50830

      After considering the evidence in the light most favorable to the
Government, we conclude that it was rational for the jury to find that the
evidence was sufficient to establish beyond a reasonable doubt the alienage
element of the unlawful transportation offense concerning Ocampo. See United
States v. Lopez-Moreno, 420 F.3d 420, 437-38 (5th Cir. 2005), cert. denied, 126
S. Ct. 1449 (2006). The evidence established that Villasenor was driving a truck
with individuals who were hiding in the back of the cab and under a tarp in the
bed of the vehicle. The group had traveled at least 50 miles from a dilapidated
mobile home near the United States/Mexico border, and Villasenor led them, on
foot, around the Eagle Pass checkpoint.          After successfully evading the
checkpoint, the group reentered the same truck, which had been left on the side
of the road. None of the individuals in the truck had valid identification or
papers entitling them to be in the United States legally. These factors and
testimony from the arresting officer, a Border Patrol Agent, and one of the
passengers in the truck was sufficient for the jury to find beyond a reasonable
doubt that Ocampo was an alien. See Lopez-Moreno, 420 F.3d at 437-438.
      The district court did not clearly err in denying Villasenor a minor-role
reduction. See United Stated v. Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005).
Villasenor did not meet his burden of establishing by a preponderance of the
evidence that his role was minor. See United States v. Miranda, 248 F.3d 434,
446 (5th Cir. 2001). The evidence shows that Villasenor played at least an
average role in the illegal transport of aliens. See id.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2